DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub. No. 20140188953 A1) in view of Ben Dayan (US Pub. No. 2017/0004131 A1).
As to claim 1, Lin teaches a system comprising:
a file system tree including a plurality of subtrees ([0063] teaches "a file system namespace hierarchy, which consists of 4 directories: '/,' '/dir1,' '/dir1/dir2,' and '/dir1/dir2/dir3.''  A file system namespace hierarchy is recognized as a file system tree. The 4 directories are recognized as examples of subtrees.); 
a plurality of metadata servers ([0048] teaches "a plurality of MDSs" (metadata servers)) configured to manage the plurality of subtrees ([0048] teaches "FIG. 1 shows a distributed file system includes a plurality of MDSs 0110, DSs 0120, and Clients 0130. Directories of a global file system namespace are distributed to the MDSs through the creation of referral directories."  The directories distributed to the MDS's are recognized as subtrees being managed by the metadata servers.);
a metadata server assignment system ([0072] teaches "MDS 0110 executes a workload monitoring program 0274."  A workload monitoring program is recognized as a metadata server assignment system.) configured to:
receive a first command of a first type to reassign ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as first command(s) of a first type that trigger reassigning, because they are from the MDS.) a subtree to a first metadata server ([0073] teaches "in step 1860 the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Migrating a subtree to a remote MDS is recognized as reassigning a subtree to a first metadata server.  The remote MDS is recognized as the first metadata server.);
remove an assignment of a second metadata server to manage the subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210.");
create an assignment of the first metadata server to manage the subtree ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in the first metadata server; a workload information table with subtree information as shown in FIG. 12 is recognized as teaching a management of a subtree, because an access count is maintained.).
Lin teaches a subtree and a metadata server.
Lin does not expressly teach prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type, wherein commands of the first type are received from a user.
However, Ben Dayan teaches prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type, wherein commands of the first type are received from a user. ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")  

Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

As to claim 4, Lin teaches a dynamic load balancer ([0009] teaches "Each MDS maintains workload information to monitor access workload for each directory in the referral-to-path mapping table of the MDS."  Each MDS is recognized as having a dynamic load balancer.) configured to automatically remove assignments of metadata servers with high loads to manage subtrees and create assignments of metadata servers with low loads to manage subtrees ([0073] teaches "the current MDS checks if its utilization 0620 is higher than a predefined threshold, referred to as threshold1. The threshold1 may have any suitable value; in one example, threshold1 is 90%. If YES, in Step 1840, the current MDS further checks if there is any MDS (referred to as remote MDS) with utilization lower than threshold1. If YES, in Step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated… If YES, in Step 1870, the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Determining that the current MDS has a utilization greater than a predefined threshold is interpreted as determining that the metadata server has a high load.  Determining that an MDS has a utilization less than a predefined threshold is interpreted as determining that the metadata server has a low load.

([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in the metadata server with a low load; a workload information table with subtree information as shown in FIG. 12 is recognized as teaching a management of a subtree, because an access count is maintained.)).

As to claim 5, Lin teaches a dynamic load balancer and a metadata server assignment system at [0009] because "each MDS maintains workload information to monitor access workload for each directory in the referral-to-path mapping table of the MDS."  The metadata servers are recognized as having a dynamic load balancer, which is also an assignment system, at least by maintaining and monitoring workload information. 
Lin does not expressly teach wherein the dynamic load balancer initiates commands of the second type and wherein the metadata server assignment system is further configured to override the dynamic load balancer and prevent the commands of the second type from removing the assignment of the first metadata server to manage the subtree.
wherein the dynamic load balancer initiates commands of the second type and wherein the metadata server assignment system is further configured to override the dynamic load balancer and prevent the commands of the second type from removing the assignment of the first metadata server to manage the subtree ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")
The data migration algorithms are interpreted as a dynamic load balancer, because these algorithms migrate data based on resources currently available in computing systems.  The algorithms are interpreted as being able to implement load balancing commands, and therefore initiate a command of a second type.  Further, an administrator may trigger a migration by setting a value of the parameter to trigger a migration, which is interpreted as overriding the algorithm and allowing reassignment, therefore prevent the commands of the second type from removing the assignment of the first metadata server to manage the subtree.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.


As to claim 6, Lin teaches wherein the metadata server assignment system is implemented by updating directory metadata corresponding to the subtree.  ([0075] teaches "new target MDS will insert the received entries into its referral-to-path mapping table 0277."  Inserting receiving entries into a referral to path mapping table is recognized as updating directory metadata corresponding to the subtree.)

As to claim 8, Lin teaches
the subtree includes a plurality of child subtrees (See FIG. 13, f11, f12 and dir2 are recognized as children of subtree dir1); and the metadata server assignment system is further configured to:
receive a second command of the first type ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as commands that trigger reassigning, and therefore a second command is sent.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs, and thus a subsequent command is received.) to reassign a child subtree to a third metadata server ([0073] teaches "in step 1860 the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Migrating a subtree to a remote MDS is recognized as 
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs.
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on child dir2.);
remove the assignment of the first metadata server to manage the child subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210."
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on child dir2.);
create an assignment of the third metadata server to manage the child subtree ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the 
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0075] is taught as being performed on child dir2.); and
Lin teaches a child subtree and a metadata server.
Lin does not expressly teach prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type.
However, Ben Dayan teaches prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the 
Here an administrator can set a parameter that prevents migration of data to another tier of storage; this is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration, which is interpreted as allowing the data to be reassigned to another server in response to a command of another type.  An administrator is recognized as a user.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

	As to claim 9, Lin teaches 
the child subtree includes a plurality of grandchild subtrees (See FIG. 13, dir3 and f31 are recognized as grandchildren of subtree dir1); and
the metadata server assignment system is further configured to:
receive a third command of a first type ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as commands that trigger reassigning.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to reassign a grandchild subtree to a fourth metadata server ([0073] teaches "in step 1860 the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Migrating a subtree to a remote MDS is recognized as reassigning a subtree to a fourth metadata server.  Any remote MDS is recognized as the metadata server.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs.)
Further, [0063], which references FIG. 13, describes a hierarchy with dir3 which is recognized as a grandchild of the subtree, because dir3 is a grandchild of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on grandchild dir3.);
remove the assignment of the third metadata server to manage the grandchild
subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210."

Further, [0063], which references FIG. 13, describes a hierarchy with dir3 which is recognized as a grandchild of the subtree, because dir3 is a grandchild of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on grandchild dir3.);
create an assignment of the third metadata server to manage the grandchild ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in the first metadata server; a workload information table with subtree information as shown in FIG. 12 is recognized as teaching a management of a subtree, because an access count is maintained.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs.
Further, [0063], which references FIG. 13, describes a hierarchy with dir3 which is recognized as a grandchild of the subtree, because dir3 is a grandchild of dir1. Thus, Lin teaches a ; 
Lin teaches a grandchild subtree and a metadata server.
Lin does not expressly teach that the grandchild subtree is prevented from being reassigned to be managed by another metadata server.
Lin does not expressly teach prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to subsequent commands of the first type.
However, Ben Dayan teaches prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to subsequent commands of the first type ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")  
Here an administrator can set a parameter that prevents migration of data to another tier of storage; this is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration, which is interpreted as allowing the data to be reassigned to another server in 
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

As to claim 10, Lin teaches wherein the first command of the first type to reassign the subtree to the first metadata server is received ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as first commands of a first type that trigger reassigning to the first metadata server.) in response to a degenerate workflow, including one or more of workload imbalances ([0073] teaches "In Step 1830, the current MDS checks if its utilization 0620 is higher than a predefined threshold, referred to as threshold1. The threshold1 may have any suitable value; in one example, threshold1 is 90%. If YES, in Step 1840, the current MDS further checks if there is any MDS (referred to as remote MDS) with utilization lower than threshold1."  Having a utilization at a Current MDS higher than a utilization at another MDS is recognized as a workload imbalance.  Step 1850, cited above, is performed in response to the determination of the utilizations.), proximity of the metadata server to a user device, and specialized workflows.

As to claim 11, Lin teaches a method comprising: 
receiving a command to reassign ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with a subtree to a first metadata server ([0073] teaches "in step 1860 the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Migrating a subtree to a remote MDS is recognized as reassigning a subtree to a first metadata server.  The remote MDS is recognized as the first metadata server.);
removing an assignment of a second metadata server to manage the subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210.");
creating an assignment of the first metadata server to manage the subtree ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in the first metadata server; a workload information table with subtree information as shown in FIG. 12 is recognized as teaching a management of a subtree, because an access count is maintained.).
Lin teaches a subtree and a metadata server.
Lin does not expressly teach preventing the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type, wherein commands of the first type are received from a user.
preventing the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type, wherein commands of the first type are received from a user ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")  
Here an administrator can set a parameter that prevents migration of data to another tier of storage; this is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration, which is interpreted as allowing the data to be reassigned to another server in response to a command of another type.  An administrator is recognized as a user.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

As to claim 14, Lin does not expressly teach preventing commands of a second type from a dynamic load balancer from removing the assignment of the first metadata server to manage the subtree, wherein the dynamic load balancer is configured to automatically remove assignments of metadata servers with high loads to manage subtrees and create assignments of metadata servers with low loads to manage subtrees.
However, Ben Dayan teaches preventing commands of a second type from a dynamic load balancer from removing the assignment of the first metadata server to manage the subtree, wherein the dynamic load balancer is configured to automatically remove assignments of metadata servers with high loads to manage subtrees and create assignments of metadata servers with low loads to manage subtrees.
([0072], "In step 706, the instance of the VFS back end determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place. The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies. The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a "pin to tier" parameter may enable a user/administrator to "pin" particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.)
The data migration algorithms are interpreted as a dynamic load balancer, because these algorithms migrate data based on resources currently available in computing systems.  The algorithms are interpreted as being able to implement the migration commands, and therefore provide a command of a second type.  Further, an administrator may pin data to a tier by setting a value of the parameter to prevent a migration, which would prevent commands from a load balancing algorithm from implementing a migration.  Further, the load balancing algorithms migrate 

As to claim 15, Lin teaches wherein the method is performed by updating directory metadata corresponding to the subtree.  ([0075] teaches "new target MDS will insert the received entries into its referral-to-path mapping table 0277."  Inserting receiving entries into a referral to path mapping table is recognized as updating directory metadata corresponding to the subtree.)

As to claim 17, Lin teaches
receiving a second command of the first type ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as commands that trigger reassigning, and therefore a second command is sent.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs, and thus a subsequent command is received.) to reassign a child subtree to a third metadata server ([0073] teaches "in step 1860 the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Migrating a subtree to a remote MDS is recognized as reassigning a subtree to a third metadata server.  Any remote MDS is recognized as the metadata server.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes 
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on child dir2.);
removing the assignment of the first metadata server to manage the child subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210."
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on child dir2.);
creating an assignment of the third metadata server to manage the child subtree ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in 
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0075] is taught as being performed on child dir2.); and
Lin teaches a child subtree and a metadata server.
Lin does not expressly teach preventing the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type.
However, Ben Dayan teaches preventing the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")
Here an administrator can set a parameter that prevents migration of data to another tier of storage; this is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to 
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

As to claim 18, Lin teaches receiving a third command of a first type ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as commands that trigger reassigning.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs, and thus a subsequent command is received.) to reassign a grandchild subtree to a fourth metadata server ([0073] teaches "in step 1860 the current MDS then executes a referral migration program 0276 to migrate the selected sub-tree to the remote MDS."  Migrating a subtree to a remote MDS is recognized as reassigning a subtree to a fourth metadata server.  Any remote MDS is recognized as the metadata server.

Further, [0063], which references FIG. 13, describes a hierarchy with dir3 which is recognized as a grandchild of the subtree, because dir3 is a grandchild of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on grandchild dir3.);
removing the assignment of the third metadata server to manage the grandchild
subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210."
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs.
;
creating an assignment of the third metadata server to manage the grandchild ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in the first metadata server; a workload information table with subtree information as shown in FIG. 12 is recognized as teaching a management of a subtree, because an access count is maintained.
[0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed multiple times over time by a plurality MDSs.
Further, [0063], which references FIG. 13, describes a hierarchy with dir3 which is recognized as a grandchild of the subtree, because dir3 is a grandchild of dir1. Thus, Lin teaches a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on grandchild dir3.)); 
Lin teaches a grandchild subtree and a metadata server.
Lin does not expressly teach preventing the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to subsequent commands of the first type.
prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to subsequent commands of the first type ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")  
Here an administrator can set a parameter that prevents migration of data to another tier of storage; this is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration, which is interpreted as allowing the data to be reassigned to another server in response to subsequent commands of another type.  A subsequent command set by an administrator is interpreted as triggering migration.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

As to claim 19, Lin teaches wherein the command to reassign the subtree to the first metadata server is received ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as commands that trigger reassigning to the first metadata server.) in response to a degenerate workflow, including one or more of workload imbalances ([0073] teaches "In Step 1830, the current MDS checks if its utilization 0620 is higher than a predefined threshold, referred to as threshold1. The threshold1 may have any suitable value; in one example, threshold1 is 90%. If YES, in Step 1840, the current MDS further checks if there is any MDS (referred to as remote MDS) with utilization lower than threshold1."  Having a utilization at a Current MDS higher than a utilization at another MDS is recognized as a workload imbalance.  Step 1850, cited above, is performed in response to the determination of the utilizations.), proximity of the metadata server to a user device, and specialized workflows.

As to claim 20, Lin teaches a non-transitory computer readable medium storing instructions which, when executed by one or more processors ([0042]), cause the one or more processors to:
receive, at a metadata server assignment system ([0072] teaches "MDS 0110 executes a workload monitoring program 0274."  A workload monitoring program is recognized as a metadata server assignment system.), a command to reassign a subtree of a file system tree to a first metadata server ([0073] teaches "in step 1850, the current MDS negotiates with the remote MDS on the number of accesses that can be migrated. The remote MDS then replies with the number of accesses that can be migrated."  The current MDS negotiating with the remote MDS and the remote MDS sending a reply for migrating are recognized as first command(s) of a first type that trigger reassigning, because they are from the MDS.  A workload monitoring program is recognized as a metadata server assignment system.);
remove an assignment of a second metadata server to manage the subtree ([0078] teaches "in Step 1970 the current MDS updates the workload information table 027A, by removing the entry of the migrated sub-tree, and decreasing the access count 1220 of the entry 'Total' by the access count 1220 of the migrated sub-tree."  The current MDS is recognized as the second metadata server.  The removal of the entry of a migrated subtree with respect to the current MDS is recognized as a removal of an assignment of a second metadata server.  The use of the workload information table by the MDS is recognized as managing the subtree, because the workload information table tracks an access count of the subtrees.  [0060] teaches "The access count 1220 (of the workload information table) is the number of accesses to the sub-tree under the local path 1210.");
create an assignment of the first metadata server to manage the subtree ([0075] teaches "in step 1920 the current MDS sends the corresponding entry of the real directory in the referral-to-path mapping table 0277, and the corresponding entry of the sub-tree of the real directory in the workload information table 027A, to the new target MDS. As a result, the new target MDS will insert the received entries into its referral-to-path mapping table 0277 and workload information table 027A."  The new target MDS inserting the subtree entries into its corresponding workload information table 0271 is recognized as creating an assignment to manage the subtree in the first metadata server; a workload information table with subtree information as shown in FIG. 12 is recognized as teaching a management of a subtree, because an access count is maintained.).
Lin teaches a subtree and a metadata server.
Lin does not expressly teach prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type, wherein commands of the first type are received from a user.
However, Ben Dayan teaches prevent the (data) from being reassigned to be managed by another (machine) in response to commands of a second type while allowing the (data) to be reassigned to be managed by another (machine) in response to commands of the first type, wherein commands of the first type are received from a user. ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.").  
Here an administrator can set a parameter that prevents migration of data to another tier of storage; this is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration, which is interpreted as allowing the data to be reassigned to another server in response to a command of another type.  An administrator is a user.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

Claims 2, 3, 7, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ben Dayan, and further in view of Bashir et al. (US Pub. No. 20170357449).
As to claim 2, Lin teaches a subtree and a metadata server.  
prevent the subtree from being reassigned to be managed by another metadata server over a period of time, which ends when a second command of the first type to reassign the subtree is received.
However, Ben Dayan teaches prevent the subtree from being reassigned to be managed by another metadata server, which ends when a second command of the first type to reassign the subtree is received ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.") 
The administrator setting a parameter that prevents migration of data to another tier of storage is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration and therefore ends the prevention of the reassignment.  This is interpreted as allowing the data to be reassigned to another server in response to a command of another type.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.

	Lin, as modified, does not expressly disclose over period of time.
However, Bashir teaches over a period of time ([0020] teaches "server 110 may store data in a first directory 121 for a period of time (e.g., 3 minutes).").
Lin, as modified, and Bashir are combinable because they are directed to tree management (Lin [0010], Bashir [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the preventing of a subtree being reassigned to over a period of time as taught by Bashir, with a reasonable expectation of success.
The motivation would be to allow user of Lin to allow local data store to be managed and maintained by server automatically and without periodic reading of object location information (Bashir [0050]).

As to claim 3, Lin teaches a metadata server assignment system, a subtree and a metadata server. Lin does not expressly teach that a system is further configured to prevent the (data) from being reassigned to be managed by another (machine) for a set period of time.
However, Ben Dayan teaches a system is further configured to prevent the (data) from being reassigned to be managed by another (machine) ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) 
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).
Lin, as modified, does not expressly disclose managing for a set period of time.
However, Bashir teaches managing for a set period of time ([0020] teaches "server 110 may store data in a first directory 121 for a period of time (e.g., 3 minutes)."  Storing for 3 minutes is recognized as managing for a set period of time.).
Lin, as modified, and Bashir are combinable because they are directed to tree management (Lin [0010], Bashir [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the preventing of a subtree being reassigned to over a period of time as taught by Bashir, with a reasonable expectation of success.
The motivation would be to allow user of Lin to allow local data store to be managed and maintained by server automatically and without periodic reading of object location information (Bashir [0050]).

As to claim 7, Lin teaches wherein the metadata server assignment system is further configured to prevent a child of the subtree from being pinned by another metadata server [over a period of time] ([0078] teaches "Referring back to FIG. 19, after receiving the 'success' notification from the source MDS, in Step 1950, the current MDS deletes the migrated sub-tree of the real directory corresponding to a referral directory. It should be noted that if the sub-tree consists of other real directories referred to from other referral directories, the path to the underneath real 
 [0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed over time by a plurality MDSs.)
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1.  In light of the foregoing paragraphs, it is taught that a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on child dir2.) 
 	Lin does not expressly disclose storing over period of time, or ending the pinning when a second command of the first type to reassign the child is received.
However, Bashir teaches over a period of time ([0020] teaches "server 110 may store data in a first directory 121 for a period of time (e.g., 3 minutes).").
Lin and Bashir are combinable because they are directed to tree management (Lin [0010], Bashir [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the preventing of a subtree being reassigned to over a period of time as taught by Bashir, with a reasonable expectation of success.

Lin, as modified, does not expressly disclose ending the pinning when a second command of the first type to reassign the child is received.
However, Ben Dayan teaches ending the pinning when a second command of the first type to reassign the child is received ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")  
The administrator setting a parameter that triggers a migration is recognized as a second command of a first type, because it is another command that acts to trigger migration regardless of a pinning command being set.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).


Lin does not expressly teach prevent the subtree from being reassigned to be managed by another metadata server over a period of time, which ends when a second command of the first type to reassign the subtree is received.
However, Ben Dayan teaches prevent the subtree from being reassigned to be managed by another metadata server, which ends when a second command of the first type to reassign the subtree is received ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")
The administrator setting a parameter that prevents migration of data to another tier of storage is recognized as preventing data from being reassigned to be managed by another machine in response to a command of a second type (e.g. the command from the administrator to pin the particular data to the particular tier).  Similarly, an administrator can set a parameter that does trigger migration and therefore ends the prevention of the reassignment.  This is interpreted as allowing the data to be reassigned to another server in response to a command of another type.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.

	Lin, as modified, does not expressly disclose over period of time.
However, Bashir teaches over a period of time ([0020] teaches "server 110 may store data in a first directory 121 for a period of time (e.g., 3 minutes).").
Lin, as modified, and Bashir are combinable because they are directed to tree management (Lin [0010], Bashir [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the preventing of a subtree being reassigned to over a period of time as taught by Bashir, with a reasonable expectation of success.
The motivation would be to allow user of Lin to allow local data store to be managed and maintained by server automatically and without periodic reading of object location information (Bashir [0050]).

As to claim 13 Lin teaches a subtree and a metadata server. Lin does not expressly teach that preventing the subtree from being reassigned to be managed by another metadata server for a set period of time.
However, Ben Dayan teaches preventing the subtree from being reassigned to be managed by another metadata server for a set period of time ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular 
The administrator setting a parameter that prevents migration of data to another tier of storage.  This is recognized as preventing data from being reassigned to be managed by another machine.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).
Lin, as modified, does not expressly disclose managing for a set period of time.
However, Bashir teaches managing for a set period of time ([0020] teaches "server 110 may store data in a first directory 121 for a period of time (e.g., 3 minutes)."  Storing for 3 minutes is recognized as managing for a set period of time.).
Lin, as modified, and Bashir are combinable because they are directed to tree management (Lin [0010], Bashir [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the preventing of a subtree being reassigned to over a period of time as taught by Bashir, with a reasonable expectation of success.
The motivation would be to allow user of Lin to allow local data store to be managed and maintained by server automatically and without periodic reading of object location information (Bashir [0050]).

As to claim 16 Lin teaches preventing a child of the subtree from being pinned by another metadata server [over a period of time] ([0078] teaches "Referring back to FIG. 19, after receiving the 'success' notification from the source MDS, in Step 1950, the current MDS deletes the migrated sub-tree of the real directory corresponding to a referral directory. It should be noted that if 
 [0072] teaches "the first MDS (periodically or when a new MDS 0110 registers) collects utilization information from all the MDSs, and broadcasts the consolidated utilization information to the other MDSs. Upon receiving the request to collect utilization information, a MDS 0110 executes a workload monitoring program 0274."  This passage teaches that a plurality of MDSs work together to monitor utilization information using the workload monitoring program.  Thus, it is recognized that the workload monitoring program described at [0073]/FIG. 18, and the referral migration program described at [0075]/FIG. 19 is performed over time by a plurality MDSs.)
Further, [0063], which references FIG. 13, describes a hierarchy with dir2 which is recognized as a child of the subtree, because dir2 is a child of dir1.  In light of the foregoing paragraphs, it is taught that a child of the tree is subsequently reassigned and prevented from being pinned.  Stated another way, the process described in [0078] is taught as being performed on child dir2.) 
 	Lin does not expressly disclose storing over period of time, or ending the pinning when a second command of the first type to reassign the child is received.
However, Bashir teaches over a period of time ([0020] teaches "server 110 may store data in a first directory 121 for a period of time (e.g., 3 minutes).").
Lin and Bashir are combinable because they are directed to tree management (Lin [0010], Bashir [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the preventing of a subtree being reassigned to over a period of time as taught by Bashir, with a reasonable expectation of success.

Lin, as modified, does not expressly disclose ending the pinning when a second command of the first type to reassign the child is received.
However, Ben Dayan teaches ending the pinning when a second command of the first type to reassign the child is received ([0072] teaches "determines whether the particular chunk of the particular file should be migrated to a different tier of storage based on data migration algorithms in place.  The data migration algorithms may, for example, be learning algorithms and/or may implement user defined data migration policies.  The algorithms may take into account a variety of parameters (one or more of which may be stored in metadata for the particular chunk) such as, for example, time of last access, time of last modification, file type, file name, file size, bandwidth of a network connection, time of day, resources currently available in computing devices implementing the virtual file system, etc. Values of these parameters that do and do not trigger migrations may be learned by the algorithms and/or set by a user/administrator. In an example implementation, a 'pin to tier' parameter may enable a user/administrator to 'pin' particular data to a particular tier of storage (i.e., prevent the data from being migrated to another tier) regardless of whether other parameters otherwise indicate that the data should be migrated.")  
The administrator setting a parameter that triggers a migration is recognized as a second command of a first type, because it is another command that acts to trigger migration regardless of a pinning command being set.
Lin and Ben Dayan are combinable because they are directed to data management (Lin [0010], Ben Dayan [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the subtree and metadata server of Lin with the commands of Ben Dayan, with a reasonable expectation of success.
The motivation would be to allow user of Lin to add conditions to a load balancing algorithm (Ben Dayan [0072]).

Response to Arguments
	Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        


Supervisory Patent Examiner, Art Unit 2169